     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 1 of 15 Page ID #:1



   Erin Darling, State Bar No. 259724
 1 LAW OFFICES OF ERIN DARLING
   Erin@ErinDarlingLaw.com
 2 3435 Wilshire Blvd. Suite 2910
   Los Angeles, CA 90010
 3 Tel. (323) 736-2230
 4 Attorneys for Plaintiff
   LISTON GRACE
 5
 6                        UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9 LISTON GRACE,                                   Case No. 21-3119
10               Plaintiff,                        COMPLAINT FOR DAMAGES FOR
                                                   VIOLATIONS OF CIVIL RIGHTS
11         v.                                      UNDER 18 U.S.C. § 1983
12 CITY OF LOS ANGELES, LOS
   ANGELES POLICE DEPARTMENT,
13 CHIEF MICHEL MOORE in his                       DEMAND FOR JURY TRIAL
   official capacity, and DOES 1 TO 10, in
14 their official and personal capacities,
15               Defendants.
16
17                                   INTRODUCTION
18         1.    On or around April 8, 2020, Plaintiff Liston Grace was a victim of a hit-
19 and-run accident on Imperial and Figueroa Street in the city of Los Angeles. When
20 defendants, Los Angeles Police Department officers, arrived at the scene of the
21 accident Mr. Grace’s damaged vehicle was plainly visible in the street. However, the
22 LAPD officer defendants did not treat Mr. Grace like a victim of a car accident but as a
23 criminal suspect.
24         2.     Physically and mentally dazed by the accident that he had just
25 experienced, Mr. Grace handed over his driver license as the LAPD officer defendants
26 requested but had difficulty answering the officers’ questions and hesitated to stand up
27 as demanded of him. Perceiving Mr. Grace as defiant when he was in fact dazed, the
28 LAPD officer defendants responded quickly and brutally: they handcuffed Mr. Grace,

                                               1
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 2 of 15 Page ID #:2




 1 threw him to the ground, hit him multiple times and tased him. Onlookers to the
 2 violent commotion had assembled nearby and the officers threatened to hurt them if
 3 they did not back away.
 4         3.      After being beaten by the defendants, Mr. Grace was arrested and
 5 transported to a nearby hospital. While receiving emergency medical care, Mr. Grace
 6 remained handcuffed. The LAPD officer defendants had placed the handcuffs on his
 7 wrists tightly and kept them there even after he complained.
 8         4.      Mr. Grace was released from the hospital and then subjected to a felony
 9 arrested by the LAPD officers, who then took Mr. Grace to the 77th Street LAPD
10 police station, where he was released less than twelve hours later. The LAPD officer
11 defendants did not have probable cause that any felony occurred and did not have
12 probable cause to arrest him. Mr. Grace was never charged with any felony crime. As a
13 result of the incident, Mr. Grace suffered, inter alia, injuries to his wrists, forearm, spine,
14 head, back, and experienced spasms, headaches, seizures.
15         5.      This civil rights action seeks compensatory and punitive damages from
16 defendants for violating rights under the United States Constitution in connection with
17 the assault and wrongful arrest of plaintiff Liston Grace. In physically assaulting and
18 abusing Mr. Grace, the LAPD officers acted in the worst tradition of the LAPD. Mr.
19 Grace, who is African-American, was a victim of a hit and run but was treated like a
20 criminal by the defendants, who are all white or Hispanic LAPD officers. The LAPD
21 officers chose violence so quickly and so brutally because of Mr. Grace’s race. In
22 addition, they acted pursuant to a custom/practice that can be summarized as, “hurt a
23 man, charge a man,” in that officers’ use of force is justified by arresting the victim, and
24 the LAPD’s subsequent use of force investigation clears the officers of any
25 wrongdoing. Thus, there is a relationship between an officer’s use of force and the
26 officer’s number of arrests for charges related to “resisting arrest.” The
27 custom/practice of excessive force has been an ongoing problem for decades, and the
28 problem that existed in 2020 was described by the Christopher Commission report,

                                                  2
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 3 of 15 Page ID #:3




 1 released in 1991, months after the well-publicized beating of Rodney King: “[T]here is
 2 a significant number of officers in the LAPD who repetitively use excessive force
 3 against the public and persistently ignore the written guidelines of the Department
 4 regarding force.”1 The Christopher Commission report further described the
 5 custom/practice at issue in this case: “The failure to control these officers is a
 6 management issue that is at the heart of the problem. The documents and data that we
 7 have analyzed have all been available to the department; indeed, most of this
 8 information came from that source. The LAPD's failure to analyze and act upon these
 9 revealing data evidences a significant breakdown in the management and leadership of
10 the Department. The Police Commission, lacking investigators or other resources,
11 failed in its duty to monitor the Department in this sensitive use of force area.”2 The
12 defendant LAPD officers’ failure to enforce policies designed to prevent excessive
13 force was in accordance with a custom/practice wherein LAPD management failed to
14 discipline their employees for violating those policies, maintained vague and unclear
15 policies, and maintained customs and practices that deviated from written policy.
16                             JURISDICTION AND VENUE
17         6.     This case arises under 42 U.S.C. § 1983. Accordingly, subject matter
18 jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. Jurisdiction
19 for the claims based on California law is founded on 28 U.S.C. § 1367(a), which
20 provides this court with supplemental jurisdiction over state law claims that are so
21 related to claims in the action within such original jurisdiction that they form part of
22 the same case or controversy under Article III of the United States Constitution.
23         7.     Plaintiff’s claims arise out of a course of conduct involving officials for
24 the City of Los Angeles, which occurred in the County of Los Angeles, State of
25
26   1
     Report of the Independent Commission on the Los Angeles Police Department
27 (Christopher Commission Report)(1991) at iii and 31, available at:
   https://archive.org/details/ChristopherCommissionLAPD/page/n5/mode/2up
28
   2
     Id. at iv.
                                                3
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 4 of 15 Page ID #:4




 1 California, and within this judicial district. Venue is proper in this district under 28
 2 U.S.C. § 1391(b), as this is the district in which a substantial part of the events or
 3 omissions giving rise to the claims occurred.
 4                                          PARTIES
 5         8.     Plaintiff Liston Grace (also referred to as “Mr. Grace” and “Plaintiff”) is
 6 an adult man competent to sue. At all relevant times, plaintiff Grace resided and was
 7 located in the County of Los Angeles.
 8         10.    Defendant City of Los Angeles (also referred to as “City”) is a municipal
 9 corporation duly organized under and existing under the Constitution and laws of the
10 State of California. The Los Angeles Police Department (“LAPD”) is a local
11 government entity and an agency of Defendant City of Los Angeles, and all actions of
12 the LAPD are the legal responsibility of the City of Los Angeles. The City of Los
13 Angeles is sued in its own right on the basis of its policies, customs, and practices, all of
14 which gave rise to Plaintiff’s federal rights claims.
15         11.    Defendant Chief Michel Moore (“Chief Moore”), is and was, at all times
16 relevant to this action, the LAPD police chief and a policymaker for his department.
17 He is sued in his official capacity.
18         12.     Plaintiff is informed, believes, and thereupon alleges that Defendants
19 Does 1 through 10 were LAPD officers and were agents, servants and employees of
20 Defendant City of Los Angeles and/or the LAPD. Plaintiff is currently ignorant of the
21 true names and capacities of Defendants sued herein as Does 1 through 10, inclusive,
22 and therefore sues these Defendants by such fictitious names. Plaintiff will amend this
23 Complaint to allege their true names and capacities when ascertained. As defendants
24 Does 1 through 10 used force against Mr. Grace, the LAPD should have use-of-force
25 records, in addition to any report detailing the felony arrest of Mr. Grace. The
26 individual Doe Defendants are sued in both their individual and official capacities.
27         13.    Plaintiff is informed, believe, and thereupon alleges that at all times
28 relevant hereto Does 1 through 10, in addition to the named Defendants, are

                                                 4
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 5 of 15 Page ID #:5




 1 responsible in some manner for the damages and injuries alleged herein.
 2         14.     Plaintiff is informed, believes, and thereupon alleges that at all times
 3 relevant hereto Defendants, and each of them, were the agents, servants and employees
 4 of the other Defendants and were acting at all times within the scope of their agency
 5 and employment and with the knowledge and consent of their principal and employer.
 6 At all times Defendants were acting under color of state law.
 7         15.     Plaintiff is informed, believes, and thereupon alleges that the practices,
 8 policies, and customs of the City of Los Angeles and/or the LAPD caused the unlawful
 9 actions against Plaintiff.
10
11                                             FACTS
12         16.     Plaintiff Liston Grace repeats and re-alleges each and every allegation in
13 paragraphs 1 through 15 of this complaint with the same force and effect as if fully set
14 forth herein.
15         17.     On or about April 8, 2020, Mr. Grace was involved in a car accident
16 while driving near the intersection of Imperial and Figueroa Street in Los Angeles,
17 California. The car that hit the car that Mr. Grace’s car drove away and Mr. Grace was
18 not able to obtain the personal identifying information of the driver that hit him.
19         18.     Mr. Grace exited the vehicle, which was badly damaged and remaining on
20 Imperial Highway. Eventually, an ambulance arrived and the paramedics and Mr.
21 Liston assembled in a parking lot near the intersection of Imperial and Figueroa. While
22 in the parking lot, multiple LAPD police cars arrived on the scene and Doe Defendants
23 1 through 10 began to investigate a potential crime, not assist a victim of a hit-and-run.
24         19.     Doe Defendants 1 through 10 demanded that Mr. Grace hand over his
25 driver license and he complied. Doe Defendants 1 through 10 began to question Mr.
26 Grace in an aggressive and suspicious manner. Seated because he was dazed from the
27 car accident, Mr. Grace had difficulty answering the questions from Doe Defendants 1
28 through 10 officers’ and hesitated to stand up when they demanded that he do so.

                                                 5
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 6 of 15 Page ID #:6




 1         20.    Mr. Grace was physically and mentally unable to respond with alacrity to
 2 Doe Defendants 1 through 10 demands. Their response was swift and brutal: Doe
 3 Defendants 1 through 10 handcuffed Mr. Grace, forced him to the ground, and then
 4 began hitting and striking him, including a knee to the back. While Mr. Grace was still
 5 on the ground and in handcuffs, Doe Defendants 1 through 10 tasered him repeatedly.
 6         21.    A crowd of onlookers had assembled in the parking lot during the violent
 7 commotion, and Doe Defendants 1 through 10, acting in concert, threatened these
 8 onlookers with further violence if they continued to stand nearby as Mr. Grace
 9 continued to be pummelled by defendants.
10         22.    Despite having no probable cause to arrest him, Doe Defendants 1
11 through 10 placed Mr. Grace under felony arrest. He remained in handcuffs when he
12 was transported to a hospital to receive medical care for the injuries he suffered at the
13 hands of Doe Defendants 1 through 10. To make matters worse, Doe Defendants 1
14 through 10 refused to loosen the handcuffs on Mr. Grace’s wrists during the time he
15 was in their custody.
16         23.    After Mr. Grace received cursory emergency medical attention at the
17 hospital, Doe Defendants 1 through 10 transported him to LAPD’s 77th Street police
18 station where he was held for less than 12 hours and then released. Mr. Grace was
19 never charged with a felony despite his felony arrest.
20         24.    As a result of the violence described herein at the hands of Doe
21 Defendants 1 through 10, Mr. Grace suffered, inter alia: injuries to his wrists and
22 forearms, abscess, blunt head trauma, multiple contusions, injuries to his spine, spasms,
23 headaches, and seizures. On information and belief, plaintiff alleges that this incident is
24 not the first occasion that Doe Defendants 1 through 10 have engaged in an improper
25 use of force while employed with the LAPD.
26         25.    If Doe Defendants 1 through 10 had been adequately trained and
27 supervised prior to beating and falsely arresting Mr. Grace, if prior uses of force by
28 Doe Defendants 1 through 10 had been adequately investigated (especially those

                                                6
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 7 of 15 Page ID #:7




 1 incidents where the LAPD officers arrest the person who is subject to the use of force),
 2 if Doe Defendants 1 through 10 had been disciplined for their prior improper uses of
 3 force and/or false arrests of individuals (especially arrests of those have been subject to
 4 use of force by LAPD officers), if the LAPD trained its officers in how and when to
 5 properly use tasers, if the LAPD adequately disciplined LAPD officers who engaged in
 6 unlawful violence against African-American citizens, if the LAPD trained its officers to
 7 not engage in dangerous stereotyping wherein Black men are perceived as a threat
 8 and/or deserving of violent retribution in instances when there is an inability to
 9 comply with a verbal command, and if the LAPD trained its officers not to join in on
10 violent acts when other LAPD officers are themselves engaging in violence then the
11 physical abuse of plaintiff Liston Grace in this case could have been averted.
12 Furthermore, the LAPD’s own statistics evince a problem of anti-Black violence: non-
13 categorical uses of force (“NCUOF”) are uses of force that do not involve a shooting
14 or head-strike with a weapon, and a 2019 LAPD review found that Black suspects were
15 involved in 36 percent of these kinds of incidents (868 NCUOF incidents), despite
16 making up just 9 percent of the city of Los Angele’s population.3
17                                         DAMAGES
18          26.   As a direct and proximate result of aforesaid acts and omissions, and the
19 customs, practices, policies and decisions of the defendants alleged in this complaint,
20 Plaintiff suffered and will continue to suffer great emotional, mental and physical pain
21 and injuries, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
22 embarrassment, harm to reputation, and apprehension, which have caused and will
23 continue to cause Plaintiff to sustain general damages in a sum to be determined at
24 trial.
25          27.   As a direct and proximate result of the aforesaid acts, omissions, customs,
26 practices, policies and decisions of the aforementioned Defendants, Plaintiff suffered
27
     3
28     LOS ANGELES MAGAZINE, “A Deep Dive into the LAPD’s Use of Force Statistics,”
     (June 16, 2020), available at: https://www.lamag.com/citythinkblog/lapd-use-of-force/
                                                7
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 8 of 15 Page ID #:8




 1 the denial of fundamental constitutional rights guaranteed by the Fourth Amendment
 2 of the United States Constitution, which have caused Plaintiff to sustain damages in a
 3 sum to be determined at trial.
 4         28.    As a further direct and proximate result of the aforesaid acts, omissions,
 5 customs, practices, policies and decisions of the aforementioned Defendants, Plaintiff
 6 incurred and will continue to incur medical expenses as a result of his injuries.
 7         29.    As a further direct and proximate result of the aforesaid acts, omissions,
 8 customs, practices, policies and decisions of the aforementioned Defendants, Plaintiff
 9 suffered past and future losses of income that have caused her to sustain economic
10 damages in a sum to be determined at trial.
11         30.    Doe Defendants 1 through 10, excluding the entity defendants and Chief
12 Moore, acted in a manner that was willful, wanton, malicious and oppressive, with
13 reckless disregard of or in deliberate indifference to and with the intent to deprive
14 Plaintiff of his constitutional rights, and did in fact violate the aforementioned rights,
15 entitling Plaintiff to exemplary and punitive damages in an amount to be proven at the
16 trial in this matter.
17
18                                FIRST CLAIM FOR RELIEF
19                         Violation of Civil Rights – 42 U.S.C. § 1983
20                   (Fourth Amendment– Against All Individual Defendants)
21         31.    Plaintiff incorporates by reference each and every allegation contained in
22 the foregoing paragraphs as if re-alleged herein.
23         32.    At all relevant times, Plaintiff was not a physical threat to Doe Defendants
24 1 through 10, and did nothing to necessitate the use of force upon him. At no point did
25 Doe Defendants 1 through 10 have probable cause to issue a felony arrest of Plaintiff.
26         33.    Defendants Does 1 through 10, while acting under color of law, physically
27 assaulted Plaintiffs and engaged in the conduct described above, and thereby deprived
28 Plaintiff of his civil rights under the Fourth Amendment to the United States

                                                 8
     Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 9 of 15 Page ID #:9




 1 Constitution.
 2         34.     The force used by Defendants Does 1 through 10 upon Plaintiff, in
 3 particular, by forcing Plaintiff to the ground, hitting him, striking him and tasering him
 4 was harmful, unwanted, and excessive. These Defendants’ conduct as described above,
 5 were unreasonable, unjustified, and offensive to human dignity.
 6         35.     Defendants Does 1 through 10, effectuated a felony arrest of Plaintiff
 7 without probable cause, in violation of his Fourth Amendment rights
 8         36.     The conduct of Defendants Does 1 through 10 was willful, wanton,
 9 malicious, or done with reckless disregard for the rights and safety of Plaintiff and
10 therefore warrants the imposition of exemplary and punitive damages.
11         37.     As a result of the conduct of Defendants Does 1 through 10, Plaintiff was
12 harmed.
13         38.     Plaintiff specifically alleges that Defendants’ complained of acts and/or
14 omissions, were within each of their control, and within the feasibility of each of them,
15 to alter, adjust, and/or correct so as to prevent some or all of the unlawful acts and
16 injury complained of herein by Plaintiffs.
17
18                               SECOND CLAIM FOR RELIEF
19            Municipal Liability –Unconstitutional Custom, Practice, or Policy
20                                         42 U.S.C. § 1983
21               (Against City of Los Angeles, LAPD, Chief Moore and certain Does)
22         39.     Plaintiff incorporates by reference each and every allegation contained in
23 the foregoing paragraphs as if re-alleged herein.
24         40.     The Doe Defendants 1 through 10 acted under color of law and within
25 the course and scope of their employment by the City and LAPD.
26         41.     The Doe Defendants 1 through 10 deprived Plaintiff of his rights under
27 the Fourth Amendmen, as alleged herein.
28         42.     Plaintiff is informed and believes, and thereon alleges that, at all times

                                                  9
  Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 10 of 15 Page ID #:10




 1 herein mentioned, defendants City, LAPD, the relevant policy maker Chief Moore, and
 2 relevant City officials, unnamed certain Does (hereinafter referred to collectively as the
 3 entity defendants) maintain or tolerate unconstitutional customs, practices, and policies
 4 that facilitated the deprivation of Plaintiff’s rights under the Fourth Amendment, as
 5 alleged herein, including the foreseeable and preventable issue of force and the
 6 wrongful arrest of those individuals subject to such use of force
 7         43.     The policies, customs, and practices described above are also evidenced
 8 by the victimization of Plaintiff by Doe Defendants 1 through 10, who Plaintiff alleges
 9 have a history of excessive uses of force and dishonesty. Entity defendants knew this
10 and did not adequately discipline, train, or restrain Doe Defendants 1 through 10 from
11 further abuse, which led to the harm of Plaintiff as alleged and described above.
12         44.     Entity defendants had either actual or constructive knowledge of the
13 deficient policies, practices and customs alleged in the paragraphs above. Said officials
14 acted with deliberate indifference to the foreseeable effects and consequences of these
15 policies, practices and customs with respect to the constitutional rights of Plaintiff and
16 other female inmates similarly situated.
17         45.     As a direct and proximate result of the aforesaid acts, omissions, customs,
18 practices, policies and decisions of the aforementioned defendants, Plaintiff was injured
19 and sustained damages as alleged above. Accordingly, Plaintiff seeks compensatory
20 damages from all the entity defendants.
21
22                               THIRD CLAIM FOR RELIEF
23                Municipal Liability –Inadequate Training/Policy of Inaction
24                                        42 U.S.C. § 1983
25               (Against City of Los Angeles, LAPD, Chief Moore and certain Does)
26         46.     Plaintiff incorporates by reference each and every allegation contained in
27 the foregoing paragraphs as if re-alleged herein.
28         47.     At all times mentioned herein and prior thereto, defendant City, LAPD,

                                                10
  Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 11 of 15 Page ID #:11




 1 Chief Moore and certain Does (hereinafter referred to collectively as the entity
 2 defendants) had a duty to train, instruct, supervise and discipline their subordinates to
 3 assure they respected and did not violate constitutional and statutory rights of those
 4 citizens who come in contact with the LAPD, especially victims of car accidents. and to
 5 discipline and re-train LAPD officers involved in prior incidents of alleged physical
 6 abuse of criminal suspects.
 7         48.    Plaintiff is informed and believes, and thereupon alleges, that prior to the
 8 incident alleged herein, that entity defendants facilitated, permitted, ratified and/or
 9 condoned similar acts of abuse as what Plaintiff experienced, and were deliberately
10 indifferent to the health and safety of Plaintiff. Said defendants knew, or should have
11 reasonably known, of the custom/policy of constitutional violations, in particular the
12 “hurt a man, charge a man” custom personified by arresting those subject to excessive
13 uses of force, and had a duty to instruct, train, supervise and discipline their
14 subordinates to prevent similar acts to other persons, but failed to do so.
15         49.    The training provided by the entity defendants and certain Does was not
16 adequate to train their officers to handle the usual and recurring situations with which
17 they must deal. The entity defendants did not adequately train their officers and staff to
18 prevent, deter, detect, and avoid physical abuse of motorists involved in car accidents.
19         50.    The entity defendants maintained a policy and practice of inaction with
20 respect to the violation of policies designed to prevent or deter physical abuse of
21 motorists involved in car accidents. LAPD officers who engaged in suspicious
22 behavior, or behavior that violated written policy, were inadequately disciplined or
23 otherwise not penalized in connection with physical abuse of motorists involved in car
24 accidents. The entity defendants were deliberately indifferent to the obvious
25 consequences of their failure to train their officers and staff adequately.
26         51.    As a result thereof, Plaintiff’s rights under the Fourth Amendment to the
27 U.S. Constitution were violated. As a further result thereof, Plaintiff sustained the
28 injuries and damages alleged herein.

                                                11
  Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 12 of 15 Page ID #:12




 1         52.   The individual defendants and Doe defendants acted under color of law
 2 and within the course and scope of their employment by the City and LAPD.
 3         53.   As a direct and proximate result of the aforesaid acts, omissions, customs,
 4 practices, policies and practice of inaction of the aforementioned defendants, Plaintiff
 5 was injured and sustained damages as alleged above. Accordingly, Plaintiff seeks
 6 compensatory damages from all the entity defendants
 7
                             FOURTH CLAIM FOR RELIEF
 8
 9                    Violation of Civil Rights – 42 U.S.C. §§ 1983, 1988

10                             Conspiracy to Violate Civil Rights

11                              (Against All Individual Defendants)

12         54.   Plaintiff incorporates by reference each and every allegation contained in

13 the foregoing paragraphs as if re-alleged herein.
14        55. This cause of action arises under United States Code, Title 42, Sections

15 1983 and 1988, wherein Plaintiffs seeks to redress a deprivation under color of law of a
16 right, privilege or immunity secured to himself by the Fourth Amendment to the
17 United States Constitution.
18       56. Defendants Does 1-10, and each of them:

19               (a) had a joint and simultaneous duty to make sure that Plaintiff was not

20               battered or attacked or falsely arrested;

21               (b) had joint and simultaneous knowledge that Plaintiff was at risk of

22               being battered or attacked or falsely arrested by LAPD officers once

23               Plaintiff was handcuffed;

24               (c) with such duty, knowledge and a meeting of the minds, took action at

25               the same time and in the same place to collaborate to refuse to protect

26               Plaintiff from attack by LAPD officers. Thus, forming a ‘pact of denial’

27               such that not a single LAPD officer at the parking lot at the intersection

28               of Imperial and Figueroa Street on or near April 8, 2020, did anything to


                                               12
  Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 13 of 15 Page ID #:13




 1                intervene on Plaintiff’s behalf or prevent the physical attack on Plaintiff;
 2                (d) acted as described herein above, in conspiracy with, and with the
 3                agreement permission, ratification, and approval of, each other to violate
 4                Plaintiff’s civil rights as stated herein.
 5         57.    As a result thereof, Plaintiff’s rights under the Fourth Amendment to the
 6 U.S. Constitution were violated. As a further result thereof, Plaintiff sustained the
 7 injuries and damages alleged herein.
 8         58.    The individual defendants and Doe defendants acted under color of law
 9 and within the course and scope of their employment by the City and LAPD.
10         59.    As a direct and proximate result of the aforesaid acts, omissions, customs,
11 practices, policies and practice of inaction of the aforementioned defendants, Plaintiff
12 was injured and sustained damages as alleged above. Accordingly, Plaintiff seeks
13 compensatory damages from all the entity defendants
14
                                 FIFTH CLAIM FOR RELIEF
15
16                   Violation of Civil Rights – 42 U.S.C. §§ 1985(3), 1988

17                              Conspiracy to Interfere Civil Rights

18                                (Against All Individual Defendants)

19         60.    Plaintiff incorporates by reference each and every allegation contained in

20 the foregoing paragraphs as if re-alleged herein.
21        561. This cause of action arises under United States Code, Title 42, Sections

22 1985(3) and 1988, wherein Plaintiff seeks to redress a deprivation under color of law of
23 a right, privilege or immunity secured to himself by the Fourth and Fourteenth
24 Amendment to the United States Constitution.
25     62. Defendants Does 1-10, and each of them conspired to deprive Plaintiff of

26 the Equal Protection of the law, and acted in conspiracy to deprive Plaintiff, a citizen,
27 of his rights under the law. In particular, Defendants Does 1-10 responded to Mr.
28 Grace’s inability to verbally or physically respond to certain requests made to him by

                                                  13
  Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 14 of 15 Page ID #:14




 1 the LAPD, and because he is African-American, they did not treat him like a motorist
 2 in need of assistance, but as a criminal suspect, and despite Plaintiff not doing anything
 3 to justify the use of force on him, defendants engaged as a group in excessive use of
 4 force, which included striking him repeatedly and tasering him, and then effectuated a
 5 felony arrest without probable cause, which further deprived Plaintiff of his
 6 constitutional rights.
 7         63.    As a result thereof, Plaintiff’s rights under the Fourth and Fourteenth
 8 Amendment to the U.S. Constitution were violated. As a further result thereof, Plaintiff
 9 sustained the injuries and damages alleged herein.
10         64.    The individual defendants and Doe defendants acted under color of law
11 and within the course and scope of their employment by the City and LAPD.
12         65.    As a direct and proximate result of the aforesaid acts, omissions, customs,
13 practices, policies and practice of inaction of the aforementioned defendants, Plaintiff
14 was injured and sustained damages as alleged above. Accordingly, Plaintiff seeks
15 compensatory damages from all the entity defendants.
16                                  PRAYER FOR RELIEF
17 WHEREFORE, Plaintiffs pray for relief as follows against defendants:
18         1.     General and compensatory damages in an amount according to proof;
19         2.     Special damages in an amount according to proof;
20         3.     Exemplary and punitive damages against each individual and Doe
21                defendant, but not against the County or LASD, in amounts according to
22                proof;
23         4.     Cost of suit, including attorneys’ fees, under 42 U.S.C. § 1988; and
24         5.     Such other relief as may be warranted or as is just and proper.
25
                                          LAW OFFICES OF ERIN DARLING
26 DATED: April 9, 2021
27
                                          By:        /s/ Erin Darling
28

                                                14
 Case 2:21-cv-03119 Document 1 Filed 04/09/21 Page 15 of 15 Page ID #:15




 1                                               Erin Darling
                                               Attorney for Plaintiff,
 2                                             LISTON GRACE
 3
 4                                     JURY DEMAND
 5       Plaintiff Liston Grace hereby demands trial by jury on all issues so triable.
 6
                                         LAW OFFICES OF ERIN DARLING
 7 DATED: April 9, 2021
 8
                                         By:     /s/ Erin Darling
 9                                               Erin Darling
10                                             Attorney for Plaintiff,
                                               LISTON GRACE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               15
